BROWN, J.
(dissenting).
There is no substantial difference between the case at bar and the Benson case with respect to whether the employees in question were at the time of the accident engaged in the discharge of their duties as such, and the latter case should be followed and applied. There is no doubt but that plaintiff and his associates were employees of the company, but they were no more in the discharge of the duties of their employment at the time complained of than were the employees in the Benson case. In that case it appeared that the men were permitted to take and use the hand cars to transport themselves to and from their work, while in the case in hand the cars were furnished for the same purpose under an agreement upon the part of the company to do so. In response to this agreement the company furnished the cars and the workmen operated and controlled them. No one was placed in charge by the company, so far as the complaint informs us, nor did it operate the cars. This the men did for themselves. The attempt of the majority to distinguish the cases is rather strained, and without substantial elements. They say that the complaint does not candidly and fully allege whether the wages of the men covered the entire time of their absence from West Superior; yet it must be inferred from the statements therein contained that the employment for each day commenced at the time they left West Superior, and ended at the time of their return. The relevancy of this fact, conceding it to be a fact, is not apparent. It has no tendency to show that the men were engaged in repairing *160or building bridges (the work for which they were employed) during the time they were returning from the active discharge of their duties to their homes in West Superior. But, whether relevant or not, the complaint will be searched in vain for any statements or suggestions that the men were engaged by the day, by the month, or by the hour. If they were engaged by the month, their wages would cover the entire time from the commencement to the end of their employment; and, if I understand the contention and theory of the court, théy would be employees actually engaged in the discharge of their duties as such during all that time. It would be much better to overrule the Benson case than to indulge in a distinction inclosed within such narrow limits.
It seems very clear that, if plaintiff can recover at all in this action, it must be upon the theory that defendant negligently failed to keep and perform the agreement alleged to have been made by it to carry and transport the plaintiff, with his co-laborers, to and from their work. If this agreement was made and entered into, and in the performance thereof defendant was guilty of negligence with respect to the manner of performance, or the means provided therefor, in consequence of which plaintiff was injured, he should recover. Upon this branch of the case, plaintiff alleges two specific acts of negligence, viz.: (1) That defendant was negligent in failing to adopt and promulgate suitable rules for the operation of the hand cars; and (2) that one of the hand cars furnished the men was defective and out of repair. If the complaint can be sustained on either theory, and the alleged negligent act or omission be the proximate cause of the injury to plaintiff, he certainly has a right of action. If defendant agreed to transport the men to and from their work, it was bound to the exercise of reasonable care and prudence in the performance of the agreement. McDonough v. Lanpher, 55 Minn. 501, 57 N. W. 152. The court sustained the complaint in both respects.
1. The principle of law requiring a person engaged in a complicated or complex business to establish rules and regulations for its conduct is clearly and plainly stated in Wood, Mast. & S. § 403, as follows:
*161“If a master is engaged in a complex business that requires definite regulations for the safety and protection of his employees, a failure to adopt proper rules, as well as laxity in their enforcement, is negligence per se.”
And by 1 Shearman & Redfield, in their work on Negligence (section 202), as follows:
“A master who employs servants in a dangerous and complicated business is personally bound to prescribe rules sufficient for its orderly and safe management.”
There is nothing complicated in or about the operation of a hand car, and, although the complaint alleges that it was necessary that rules be adopted by defendant, there are no allegations that the ordinary operation of such car is at all complicated or difficult to understand or comprehend; nor are there any special facts alleged showing any necessity for such rules. In addition to the absence of such allegations of facts showing the necessity for rules, the complaint further alleges and shows that the accident in question was the result of the careless and negligent conduct of plaintiff’s co-employees. Although the allegations are that the employees operating the car following the one on which plaintiff was riding were negligent and careless in the operation of the same, a fair construction of the complaint shows that their conduct was wilful and intentional as well. They deliberately ran down the car on which plaintiff was riding. I do not understand that the rule of law requiring the adoption of regulations for the conduct of a complicated business is intended to protect workmen from their own negligence. Such regulations and rules are required solely for the purpose of enabling the employees to understand and comprehend the operation and management of instrumentalities and services of a complex nature which may result in injury to them if not understood, and not to guard or protect them from their own negligent misconduct, nor ' shield them from dangers and risks which are apparent and obvious to a person of ordinary intelligence. Morgan v. Hudson, 133 N. Y. 666, 31 N. E. 234; Voss v. Delaware, 62 N. J. L. 59; Berrigan v. New York, 131 N. Y. 582, 30 N. E. 57. The complaint clearly takes *162the case without the rule, by alleging that the injury to plaintiff was caused by the negligence of his co-employees.
2. The other ground on which plaintiff seeks to recover is that the hand car furnished by defendant to plaintiff and his co-laborers was defective and out of repair, and it is claimed that this defect was the proximate cause of the accident. The defect consists in the fact that one of the handles on the end of the car had been broken off prior to that time, and was in that condition when delivered to the employees for the purposes stated. The handles are made use of solely in lifting the cars on and off the track. They are not employed in the operation of the car. A car might be used in the ordinary and usual manner until worn out, and no accident or injury of any kind ever result from the absence of the handles. The position of the court in its attempt to connect the absence of the handles with the accident is unsound. It is said that it might become necessary hastily to remove the car from the track; that the absence of the handle might cause delay in doing so, and result in some injury; and that, if an injury might be caused or occasioned under such circumstances, the accident in question is one that might reasonably have been anticipated, and one for which it is liable in damages. It is very far from clear just how the mere absence of this handle could, in any essential degree, delay the men in removing the car from the track. But, conceding that it might, it does not follow that the company was bound to know and to anticipate that it might come in collision with another car, and force the car collided with off the track in the manner set out in the complaint. The rule of proximate cause is stated very clearly in Christianson v. Chicago, St. P., M. & O. Ry. Co., 67 Minn. 94, 69 N. W. 640, as follows:
“If a person had no reasonable ground to anticipate that a particular act would or might result in any injury to any body, then, of course, the act would not be negligent at all; but. if the act itself is negligent, then the person guilty of it is equally liable for all its natural and proximate consequences, whether he could 'have foreseen them or not.”
It cannot be said, in reason and good sense, that permitting the hand car in question to remain without a handle was an act of *163negligence. The handle had no connection with the ordinary operation of the car. All four handles might have been absent, and the management of the car or its operation in no way interfered with. The court in that case further says:
“Otherwise expressed, the law is that if the act is one which the party ought, in the exercise of ordinary care, to have anticipated was liable to result in injury to others, then he is liable for any injury proximately resulting from it, although he could not have anticipated the particular injury which did happen. Consequences which follow in unbroken sequence, without an intervening efficient cause, from the original negligent act, are natural and proximate; and for such consequences the original wrongdoer is responsible, even though he could not have foreseen the particular results which did follow.”
But for the wilful, careless, and negligent conduct of the men in charge of the car following the one on which the plaintiff was riding, no accident to plaintiff’s car would have happened at all. It was their wilful and intentional running down of plaintiff’s car which was the direct and proximate cause of his injury. Conceding that the car was defective because of the absence of the handle, the negligent and careless conduct of plaintiff’s co-employees in so running down his car, and thus causing the derailment, was an intervening, efficient cause of the accident, and the absence of the handle only a remote agency. The defendant was not bound to contemplate such a result; It appears to me, clearly, that plaintiff has no cause of action because of the alleged defective condition of the hand car. The case is very much, in so far as this branch of it is concerned, like that of Weisel v. Eastern Ry. Co., 79 Minn. 245, 82 N. W. 576. What is there said on this subject is applicable to the case at bar:
“The defendant ought not to be required to anticipate that so unusual and peculiar a combination of circumstances would occur as to occasion so extraordinary and unexpected an accident from such a commonplace and ordinarily simple cause.”
For these reasons, I dissent, and am authorized to state that Justice LOVELY concurs therein.